UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 00-4097
JACKSON CHARLES GOODWIN, III,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
      for the Western District of North Carolina, at Charlotte.
              Robert D. Potter, Senior District Judge.
                            (CR-99-25)

                      Submitted: March 30, 2001

                       Decided: April 17, 2001

   Before NIEMEYER, MOTZ, and TRAXLER, Circuit Judges.



Dismissed in part and remanded in part by unpublished per curiam
opinion.


                             COUNSEL

J. Charles Jones, Charlotte, North Carolina, for Appellant. C. Nicks
Williams, OFFICE OF THE UNITED STATES ATTORNEY, Char-
lotte, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. GOODWIN
                              OPINION

PER CURIAM:
  Jackson Charles Goodwin III was one of four defendants charged
with theft, embezzlement or misapplication of funds by a bank
employee in violation of 18 U.S.C.A. §§ 656 & 2 (West Supp. 2000).
Goodwin pled guilty pursuant to a plea agreement that contained a
valid waiver of his appellate rights.
   The Government has moved to dismiss all issues presented on
appeal, except Goodwin’s challenge to the computation of his crimi-
nal history, specifically the addition of a point for a driving offense,
which is excluded under United States Sentencing Guideline Manual
§ 4A1.2(c)(2000). The Government agrees that assigning a criminal
history point for this offense was erroneous and has moved for a
remand for resentencing under a corrected computation of Goodwin’s
criminal history. Pursuant to 18 U.S.C.A. § 3742(f)(West Supp.
2000), we remand for resentencing to take this fact into account.
Finding that Goodwin’s waiver of appeal resulted from a knowing
and intelligent decision, the Government’s motion to dismiss the
remainder of the appeal is granted. United States v. Brougton-Jones,
71 F.3d 1143, 1146 (4th Cir. 1995). Goodwin’s motion for summary
judgment and to expedite or certify the issues raised by this case for
review by the Supreme Court is denied.
   In accordance with Anders, we have reviewed the entire record in
this case and have found no other meritorious issues for appeal. We
therefore dismiss this appeal except as to the remand for resentencing.
This court requires that counsel inform his client, in writing, of his
right to petition the Supreme Court of the United States for further
review. If the client requests that a petition be filed, but counsel
believes that such a petition would be frivolous, then counsel may
move in this court for leave to withdraw from representation. Coun-
sel’s motion must state that a copy thereof was served on the client.
   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid in the decisional process.
                      DISMISSED IN PART; REMANDED IN PART